DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2011/0094542 to Gonzalez Rodriguez et al. (Gonzalez Rodriguez et al.).

As to claim 1, Gonzalez Rodriguez et al. discloses a device for treating smooth surfaces (9), comprising a treatment unit (at 11), a support structure (7 and 8) with a pivotable support arm (7) for positioning and holding the treatment unit and a load balancer (see paragraph [0047] regarding central processor; or see paragraph [0049] regarding elements 21-24) for setting and automatically controlling the contact pressure acting on the surface to be treated by the treatment unit, wherein the treatment unit, designed in the form of a spraying unit with a spraying device (10), comprises at least one support roller or support wheel (13 and 14) for bracing the treatment unit against the surface to be treated.

As to claim 2, Gonzalez Rodriguez et al. discloses the at least one support roller or support wheel comprises a plurality of support rollers or support wheels (13 and 14) disposed on the treatment unit upstream of the spraying device as viewed in the direction of movement of the spraying device (see Figure 5).

As to claim 3, Gonzalez Rodriguez et al. discloses the support rollers or support wheels are pivotally mounted on supports projecting at right angles from a supporting tube (11) of the treatment unit (see Figures 5 and 8).

As to claim 4, Gonzalez Rodriguez et al. discloses the support rollers or support wheels are adjustably disposed on the supports (see paragraph [0047]).

As to claim 5, Gonzalez Rodriguez et al. discloses via a drive, the treatment unit is pivotally disposed on the support arm of the support structure (see paragraphs [0047], [0049] and [0050]; see also Figures 2-4).

As to claim 6, Gonzalez Rodriguez et al. discloses the spraying device is disposed on a lower surface of the supporting tube (see Figure 5).

As to claim 7, Gonzalez Rodriguez et al. discloses a housing (15; or vertical portion of 11) for shielding the spraying device is disposed on the supporting tube.

As to claim 8, Gonzalez Rodriguez et al. discloses via a rotary drive, the support arm is pivotally disposed on a carrying frame (6; see also Figures 2-4).

As to claim 9, Gonzalez Rodriguez et al. discloses the support arm comprises an inner arm component and an outer arm component articulated to the inner arm component (see Figures 2-4).

As to claim 10, Gonzalez Rodriguez et al. discloses via an articulation member, the inner arm component is pivotably articulated about a horizontal axis to a load-bearing support which pivots about a vertical axis (see Figures 2-4).

As to claim 11, Gonzalez Rodriguez et al. discloses the load balancer is formed by a pressure reservoir and a compensating cylinder which is connected to the pressure reservoir (see paragraph [0047] regarding hydraulic adjustment means).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 9,400,123 to Barna; 10,305,419 to Shugar and 10,797,637 to Novotny et al. and US Patent Application Publications 2014/0115815 to Lu et al.; 2015/0229265 to Morita et al.; 2016/0178241 to Jeanty et al.; 2017/0063293 to Parrott et al. and 2018/0316303 to Bailey et al. show devices for treating smooth surfaces having a treatment unit, a support arm, and support rollers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        05/31/2022